—Order, Supreme Court, New York County (Louis York, J.), entered September 14, 1995, which denied petitioner’s motion pursuant to CPLR 3102 (c) for preaction disclosure, unanimously affirmed, with costs.
The motion was properly denied on the ground that petitioner’s claim, that a second will has been suppressed, accrued in 1967, when the will she wishes to challenge was probated, and is therefore barred by the six-year Statute of Limitations for frauds and without merit (see, Liberty Imports v Bourguet, 146 AD2d 535, 536). Petitioner’s claim that she only recently discovered the fraud is belied by the record, in particular, her letter dated September 23, 1971, in which she articulates her belief that there was a second will and that there were witnesses who would testify about it. We have considered the parties’ remaining contentions for affirmative relief, including respondents’ that sanctions should have been imposed against petitioner pursuant to 22 NYCRR part 130, and find them to be without merit. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.